Citation Nr: 1705311	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  07-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 2007, for the award of service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

These matters were previously remanded by the Board in January 2013 for further evidentiary and procedural development.  

The Board's January 2013 Remand directed the RO to issue a Statement of the Case (SOC) with respect to the issue of entitlement to an earlier effective date for service connection for peripheral neuropathy of the bilateral lower extremities.  Along with the SOC, the RO was to provide the Veteran with appropriate notice regarding the submission of a timely substantive appeal.  The RO instead issued an April 2016 Supplemental Statement of the Case (SSOC).  It is unclear to what degree the Veteran was informed of the requirements for a timely substantive appeal.  The Veteran's representative submitted a May 2016 statement which the Board will accept in lieu of a Form 9 and proceed with the appeal.  

At noted in the Board's January 2013 Remand, the Veteran's original claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been expanded to encompass any acquired psychiatric disorder, due to the medical evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. On August 30, 2005, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

2.  Service connection for peripheral neuropathy of the bilateral lower extremities was granted effective September 27, 2007.

3.  VA treatment records show a diagnosis of mild peripheral neuropathy of the bilateral lower extremities on August 29, 2005. 

4.  The weight of evidence shows that no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was presented to VA prior to August 30, 2005.


CONCLUSION OF LAW

The criteria for an effective date of August 30, 2005, for service connection for peripheral neuropathy of the bilateral lower extremities, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155 (in effect prior to March 24, 2015), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a September 2005 letter.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. 

II.  Entitlement to an Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a). 

The effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Analysis

The Veteran originally filed a service connection claim for peripheral neuropathy of the bilateral lower extremities on August 30, 2005.  Service connection was denied in the April 2006 rating decision, which the Veteran appealed.  Service connection was granted in a December 2009 subsequent rating decision, and the effective date of September 27, 2007 was assigned.  However, the rating decision indicated that "this action represents a partial grant of benefits sought on appeal.  Service connection has been granted for peripheral neuropathies of both feet from September 27 2007, which is not the date of the veteran's claim for this condition.  The issue of service connection for peripheral neuropathies of both feet prior to September 27 2007 will continue in appeal status."  Thus, the issue of assignment of an earlier effective date is in appellate status.

The record does not indicate that a formal or informal service connection claim for peripheral neuropathy of the bilateral lower extremities was filed by the Veteran prior to August 30, 2005.  The Veteran and his representative have not argued that an earlier claim was submitted.

As noted in the November 2016 brief by the Veteran's representative, a VA treatment record dated August 29, 2005, diagnosed the Veteran with mild bilateral peripheral neuropathy.  It is clear from the record that the diagnosis is of the bilateral lower extremities.

Here the Veteran filed his claim for service connection on August 30, 2005.  The RO eventually granted service connection for peripheral neuropathy of the bilateral lower extremities and awarded an effective date of September 27, 2007.  The RO awarded this effective date as it stated it was the earliest date medical evidence confirmed the disability exists.  However, after review of the record, peripheral neuropathy of the bilateral lower extremities was diagnosed at least as early as August 29, 2005, as noted in a VA treatment record.  As a result, the Board finds that pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective date is August 30, 2005, the later of the date the claim was filed and the date entitlement arose.  The Board notes that an earlier diagnosis of the condition would not alter the effective date, as there is no evidence of a formal or informal claim prior to August 30, 2005.


ORDER

Entitlement to an effective date of August 30, 2005, for the award of service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

Pursuant to the Board's January 2013 Remand, the Veteran was afforded a VA psychiatric examination to provide a specific diagnosis of the Veteran's claimed psychiatric disorder and provide an opinion as to the etiology of any such disorder.  A March 2016 VA examiner determined that the Veteran did not have a current diagnosis of PTSD, and that the Veteran's diagnosed unspecified mood disorder was not related to his military service.  

In rendering this opinion, the examiner notes that the Veteran's three reported stressors do not meet the necessary criteria in order to support a diagnosis of PTSD. The examiner notes that the Veteran's reports of his ship, the USS TOM GREEN COUNTY, coming under rocket fire are somewhat inconsistent with the ship's history.  In the examiner's opinion, he elaborates as to why the Veteran does not meet the diagnostic criteria for PTSD.  The examiner explains that the Veteran primarily reported experiences that do not meet the criteria for a stressor, and that the one stressor reported by the Veteran is "highly unusual and not consistent with information" in the Veteran's file and the history of the ship.  The examiner further states that the Veteran's reported symptoms are not consistent with PTSD.  Ultimately, the examiner concludes that "[t]here is no evidence for any type of acquired psychiatric disorder that originated during military service or that was caused by events during military service."

The Board finds the March 2016 medical opinion to be concerning, in large part due to the examiner's perceived dismissal of the Veteran's reported stressor regarding enemy fire while on the USS TOM GREEN COUNTY.  While a review of the ship's history suggests that the Veteran was not aboard when it came under rocket fire, personnel records document that the Veteran was aboard the ship when it received enemy fire.  Specifically, an April 17, 1968 note documents commendation by the Veteran's commanding officer for "outstanding performance of duty during an attack by Viet Cong Insurgents on April 15, 1968 which subjected the USS TOM GREEN COUNTY...to intense recoilless rifle and automatic weapons fire."  

As a result of this documented exposure to enemy fire, the Board finds that an addendum medical opinion is necessary in order to reevaluate whether the Veteran meets the criteria for PTSD, as the Veteran's reported stressor is in fact corroborated by personnel records, or in the alternative, if the Veteran's other diagnosed psychiatric condition was caused or aggravated by the Veteran's exposure to enemy fire.  As the Veteran's representative noted in the November 2016 brief, the March 2016 VA examiner did not specifically address whether the Veteran's diagnosed mood disorder was due to or aggravated by his military service.  
Accordingly, the case is REMANDED for the following action:
1.  Return the claims file to an examiner of appropriate expertise in order to render an addendum opinion regarding the Veteran's claimed psychiatric disorder.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to:

a) Identify any current psychiatric diagnoses.  If the Veteran currently does not meet the criteria for any psychiatric disorder, the examiner should address whether he met the criteria at any time since he filed his claim in August 2005.  The examiner is asked to reconcile his/her opinion with any conflicting medical evidence of record.  The examiner should use the DSM-IV when providing any conclusions and opinions, which was in effect during the time period currently on appeal.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service, to include his service in Vietnam.

The examiner is pointed to the Veteran's personnel file, bookmarked in VBMS and dated 4/9/2015.  Review of the personnel file verifies that the Veteran was exposed to enemy fire in April 1968.  The Veteran's exposure to enemy fire should be addressed in any opinion issued.

A complete rationale for any opinion expressed should be provided in a report.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


